IN THE COURT OF APPEALS OF IOWA

                                   No. 16-1956
                             Filed January 25, 2017


IN THE INTEREST OF N.T.,
Minor child,

M.T., Father,
       Appellant,

K.W., Mother,
      Appellant.

________________________________________________________________


       Appeal from the Iowa District Court for Polk County, Joseph W. Seidlin,

District Associate Judge.



       A mother and father separately appeal the termination of their parental

rights. AFFIRMED ON BOTH APPEALS.



       Lynn C.H. Poschner of Borseth Law Office, Altoona, for appellant father.

       Chelsey N. Handley-Tomlinson of Handley Law Firm, P.C., Ankeny, for

appellant mother.

       Thomas J. Miller, Attorney General, and Janet L. Hoffman, Assistant

Attorney General, for appellee State.

       Julia A. Ofenbakh of Ofenbakh Law Firm P.L.L.C., Des Moines, guardian

ad litem for minor child.



       Considered by Vogel, P.J., and Tabor and Mullins, JJ.
                                            2


VOGEL, Presiding Judge.

        A mother and father separately appeal the termination of their parental

rights to their child.

        I.     Background Facts and Proceedings

        N.T., born December 2014, came to the attention of the Iowa Department

of Human Services (DHS) in this matter in March 2015, upon allegations the

parents were not properly supervising the child and the child was not receiving

adequate care.1 Specifically, the DHS was concerned the parents were missing

medical appointments for the child, the child was not receiving proper food, and

both parents were suffering from untreated mental illnesses. A child-in-need-of-

assistance assessment revealed the child had low muscle tone in her right arm.

Despite learning of this diagnosis in February, the parents had not pursued the

recommended occupational therapy. The mother and the father were initially

resistant to services offered through the DHS.

        In April, due to ongoing concerns about the mother’s and the father’s

supervision of N.T., the child was removed from the home and placed in foster

care.    Both the mother and the father accepted protective and reunification

services, including mental-health evaluations and treatment programs, couples’

therapy, and parenting classes. On May 19, 2015, the district court adjudicated

N.T. a child in need of assistance and continued N.T.’s placement in the same

foster home as her older sibling. On March 21, 2016, following a permanency

hearing, the district court found reasonable efforts had been made to achieve


1
 In April 2014, the mother and the father had their parental rights terminated as to N.T.’s
older sibling.
                                         3


reunification and granted the parents a six-month extension to achieve

reunification under Iowa Code section 232.104(2)(b) (2015). However, following

permanency review hearings on May 24 and August 18, N.T. was continued in

foster care.

       On September 13, 2016, after more than one year of offered services, the

State filed a petition to terminate the father’s and the mother’s parental rights.

The matter came on for hearing on October 6, 2016. On November 2, the district

court ordered both the father’s and the mother’s parental rights terminated under

Iowa Code section 232.116(1) (g) and (h) (2016). Both the father and the mother

appeal.

       II.     Standard of Review

       We review the termination of parental rights proceedings de novo. In re

A.M., 843 N.W.2d 100, 110 (Iowa 2014). We give weight to the factual findings

of the district court, but we are not bound by them. Id.

       III.    Statutory Grounds for Termination

       Iowa Code section 232.116(1)(g) permits termination if:

       The court finds that all of the following have occurred:
              (1) The child has been adjudicated a child in need of
       assistance pursuant to section 232.96.
              (2) The court has terminated parental rights pursuant to
       section 232.117 with respect to another child who is a member of
       the same family or a court of competent jurisdiction in another state
       has entered an order involuntarily terminating parental rights with
       respect to another child who is a member of the same family.
              (3) There is clear and convincing evidence that the parent
       continues to lack the ability or willingness to respond to services
       which would correct the situation.
              (4) There is clear and convincing evidence that an additional
       period of rehabilitation would not correct the situation.

Paragraph (h) permits termination if:
                                          4


       The court finds that all of the following have occurred:
               (1) The child is three years of age or younger.
               (2) The child has been adjudicated a child in need of
       assistance pursuant to section 232.96.
               (3) The child has been removed from the physical custody of
       the child’s parents for at least six months of the last twelve months,
       or for the last six consecutive months and any trial period at home
       has been less than thirty days.
               (4) There is clear and convincing evidence that the child
       cannot be returned to the custody of the child’s parents as provided
       in section 232.102 at the present time.

       The mother argues the State failed to prove by clear and convincing

evidence that she lacked the ability or willingness to respond to services under

paragraph (g)(3) and that the child could not be returned to her custody under

paragraph (h)(4). She also claims termination is not in the best interests of the

child. The father bases his appeal on the same grounds as the mother. The

State asserts we should affirm the termination.

       “When the juvenile court terminates parental rights on more than one

statutory ground, we need only find grounds to terminate under one of the

sections cited by the juvenile court to affirm.” In re S.R., 600 N.W.2d 63, 64

(Iowa Ct. App. 1999).      Based on the record, we agree with the State that

significant barriers exist that prevent the child from being returned to the mother

or the father. At the beginning of this matter, both parents willingly participated in

an array of services offered by the DHS, and both made progress. Based on that

progress, the district court ordered a six-month extension to help achieve

reunification and allowed increased interactions with N.T.        Despite significant

support from the DHS, N.T.’s foster parents, and the father’s mother, the parents

began displaying the same habits that led to the court removing N.T.              For

example, after travelling to Omaha to be present for an operation for N.T., the
                                         5


parents overslept and missed the operation. The parents continue to struggle to

maintain adequate food in the house. The father often has to be awakened for

visitation with N.T. or meetings regarding services and sometimes plays video

games during the visits or meetings. The father’s Community Support Advocate

(CSA) helped the couple apply for housing assistance. Yet, the parents failed to

complete the final step in obtaining the assistance—simply providing the

mother’s birth certificate and social security information. The parents’ couples’

therapist noted that the parents had missed several appointments in the months

prior to the termination hearing.

       In addition, service providers became aware of potential domestic-

violence issues between the couple. In June, the mother expressed doubt about

wanting to stay in the relationship and reported the father often nagged and

yelled at her and sat on her chest to the point she could not breathe. The father

stated his behavior was playful, rather than abusive, reported that the mother

attempts to punch him when she gets upset, and expressed similar doubt about

wanting to stay in the relationship.     Despite both parents expressing these

concerns, the two were married in a spontaneous courthouse ceremony in July.

       The father’s CSA reported witnessing bursts of anger and shouting from

the father, including incidents when N.T. was present.       The CSA reported a

noticeable and negative change in the child’s demeanor during these outbursts.

The parents’ couples’ therapist testified about observing signs of violence in the

couples’ relationship, including bite marks and finger marks on the mother. The

couple admitted to an incident of “roughhousing,” which included biting, grabbing,

and bending back fingers. As the district court noted, the therapist “testified that
                                         6


she had grave concerns for these parents having a child [N.T.]’s age in their care

based upon their inability to read cues, the magnitude of their roughhousing, their

lack of planning, their lack of nutrition, and their inability to provide for basic

needs.”

      In its written order following the termination hearing, the district court wrote

the following in connection with Iowa Code section 232.116(1)(h): “As

documented in the findings made above, when the attempt was made to lessen

the intensive oversight and prodding provided by the multidisciplinary team

helping these parents, the serious risk of abuse or neglect of this child returned.”

Accordingly, the court found that returning the child to either the mother or the

father’s custody would subject to the child to adjudicatory harm. We agree with

the district court the child could not be returned to the mother or the father. See

Iowa Code § 232.116(1)(h)(4).

      IV.    Best Interests

      In accordance with Iowa Code section 232.116(2), the district court

considered “whether proceeding with termination is in the best interest of the

child.” The court stated:

      It is unlikely that the child can be safely returned to her mother or
      father in the foreseeable future. To return the child to her mother or
      father at this time or in the foreseeable future would subject her to
      great instability and uncertainty inflicted by her parents. There has
      not been a resolution to the concerns raised at the time of the
      child’s removal. . . . Especially for a child as young as this,
      termination and adoption is the preferred method of establishing
      permanency for a child who cannot be safely returned home.
                                          7


We agree it was in the child’s best interests to terminate both the mother and the

father’s rights and nothing militated against termination.         See Iowa Code

§ 232.116(3).

       V.       Conclusion

       We agree the State proved by clear and convincing evidence both the

mother’s and the father’s parental rights should be terminated as to N.T. under

section 232.116(1)(h). We also agree with the district court that termination is in

the children’s best interests. We therefore affirm the district court’s decision.

       AFFIRMED ON BOTH APPEALS.